Appeal from a judgment of the County Court of Sullivan County (Williams, J.), rendered August 25,1994, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
Defense counsel seeks to be relieved of further representing defendant on the basis that there are no nonfrivolous issues that can be raised on appeal. We agree with defense counsel’s contention after having reviewed the record and defense counsel’s brief. Defendant entered a knowing, voluntary and intelligent plea of guilty to the crime of burglary in the second degree. His sentence was legal and in accordance with the plea agreement. Accordingly, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J. P., Crew III, White, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.